DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
Election/Restrictions
Newly submitted claims 24-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
In the instant case, the laminate of claim 1 (invention 1) and the laminate of claim 24 (invention 2) are related product inventions. The related inventions are distinct if 1) the inventions as claimed are either not capable of use together or 2) can have a materially different design, mode of operation, function or effect. In the instant case, the laminate of claim 1 requires the limitation of the printed portion being text whereas the laminate of claim 24 only requires the printed portion comprising printed text in the overlap zone which one of ordinary skill in the art would appreciate as further including other images as well as printed text. The laminate of claim 24 additionally requires the printed text in an overlap zone which is not required by the laminate of claim 1. Furthermore, the laminate of claim 1 does not require the color of the printed portion to be outside of the CIELab coordinates required by the laminate of claim 24. As such, the laminate of claim 1 is materially different from the laminate of claim 24 and are considered independent and distinct from each other. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,940,384) in view of Denti et al. (US 2006/0167428).
 Regarding claim 1, Stone teaches a colored web comprising a plurality of discrete extended elements (“a laminate”) (Col. 1, Lines 16-17). The web may be formed from a multilayer precursor having two layers comprising a first layer and a second layer in which only one of the layers may have a colorant (“a first layer comprising a first surface and an opposing second surface; a second material layer comprising a proximate side and a distal side, wherein the opposing second surface is joined to the proximate side of the second material layer; a printed portion on at least one of the second opposing surface, proximate side and the distal side”) (Col. 5, Lines 13-17). As illustrated in figure 1, the plurality of discrete elements may extend from a first surface (“wherein the first surface comprises a textured zone comprising a plurality of discrete-three dimensional projections”) (Col. 5, Lines 20-23). As illustrated in figure 2, the elements may have walls extending from the first surface and may have diameters of 75 to 200 microns (“wherein at least some of the plurality of discrete three-dimension projections comprises a sidewall extending outwardly from the first surface and the distal end” & “comprising a microtexture”) (Col. 6, Lines 7-15). The multilayer webs enable the color of the bottom layer of the web to become more visible through the top layer (“the printed portion is viewable from the first surface”) (Col. 4, Lines 38-44).
Stone teaches the number, size and distribution of the discrete extended elements can be predetermined based on the desired feel, sound effects and visual effects (“wherein there is at least some overlap between the textured zone and the printed portion”) (Col. 5, Lines 26-28). 
Stone is silent with respect to the colored webs comprising printed text. However, Stone further teaches the application of the colorant may be adjusted in order to provide varying visual impressions (Col. 15, Lines 26-30).
Denti teaches an array of disposable articles including absorbent articles (Pg. 1, Paragraph [0008]; Pg. 2, Paragraph [0023]). The articles are provided with indicators which may be provided on a variety of layers within the articles so long as the indicators are visually perceptible to the user (Pg. 6, Paragraph [0080]). The indicators may have any size or shape so long as the indicator is perceived by the consumer without having to refer to an external basis or calibration means for comparison (Pg. 7, Paragraph 0082]). Examples of indicators include indicia such as alphabet letters or words (Pg. 2, Paragraph [0025]; Pg. 7, Paragraph [0087]). The indicators are provided in the absorbent articles in order to identify varying levels of absorbency (Pg. 6, Paragraph [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the webs of Stone are formed such that the colorants are formed as words or letters in order to provide identification markers as taught by Denti. 
Stone is silent with respect to the printed portion comprising a P/C ratio of 3 or greater. However, this feature appears to be dependent on the font size of the colorant and the center-to-center spacing of the elements (See PGPUB, Pg. 4, Paragraph [0047]). 
Stone further teaches the center-to-center spacing of the discrete elements may be optimized for adequate tactile impression, to minimize fluid retention, or to entrap substances (Col. 8, Lines 22-30). Additionally, the application of the colorant may be adjusted in order to provide varying visual impressions (Col. 15, Lines 26-30). Furthermore, in multilayer webs, the thinning of the discrete elements better enables the colorant of the bottom layer to be viewed from the top layer (Col. 4, Lines 38-44). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the application of the colorant and the center-to-center spacing, such that the P/C ratio is 3 or greater, in order to optimize the feel of the webs and the improves the visual effects of the webs in order to improve the visibility of the bottom layer through the top layer as taught by Stone. 
Regarding claim 4, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches land areas surrounding the discrete extended elements and regions of varying heights may be provided in order to create drastic differences in color appearance (Col. 6, Lines 53-56; Col. 7, Lines 52-53). 
Regarding claim 5, Stone teaches the webs as discussed above with respect to claim 4. Stone further teaches the application of an iridescent films which take on a different visible color than the precursor web and the land areas around the discrete extended elements (“there is at least some overlap between the flat zone and the printed portion”) (Col. 11, Lines 63-67). Additionally, Stone in view of Denti teaches the application of the colorant to be in the shape of words in order to provide identification markers in the colored webs. 
Stone is silent with respect to the printed portion comprising printed text which have a font height of 10 pt or less.
Stone further teaches the application of the colorant may be adjusted in order to provide varying visual impressions (Col. 15, Lines 26-30). Additionally, as discussed above, Denti teaches the indicia/indicators as being any size or shape which allows for consumers to clearly see the indicia. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the application of the colorant in order to provide varying visual impressions, including having a text with a font size of less than 10 pt font.
Regarding claim 6, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the heights of the elements being greater than 50 microns (Col. 6, Lines 2-7). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90.
Regarding claim 7, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the area density of the discrete elements being from 700 to 3000 elements per square centimeter (67 to 140 elements per inch) (Col. 8, Lines 9-21). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90.
Regarding claim 8, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the layers may be formed from nonwoven webs (Col. 9, Line 4).
Regarding claim 9, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the layers as being formed from polymeric films (Col. 9, Line 2). 
Regarding claim 10, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the discrete extended elements only protrude from a first surface (“wherein the second material layer is void of micro texture”) (Col. 5, Lines 20-23).
Regarding claim 11, Stone teaches the webs as discussed above with respect to claim 1. As discussed above, the webs may be two layer laminates in which only one of the layers comprises the colorant (“wherein the first material layer comprises less than 1% by weight of the first material layer of pigment”).
Regarding claim 23, Stone teaches the webs as discussed above with respect to claim 1. As discussed above, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the application of the colorant and the center-to-center spacing, such that the P/C ratio is 3 or greater, including 6 or greater, in order to optimize the feel of the webs and the improves the visual effects of the webs in order to improve the visibility of the bottom layer through the top layer as taught by Stone. 


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,940,384) in view of Denti et al. (US 2006/0167428) as applied to claim 1 above, and further in view of Larson et al. (US 2006/0003657) and Gust et al. (US 9,492,336) with X-rite as an evidentiary reference.
Regarding claim 21, Stone teaches the webs as discussed above with respect to claim 1.
Stone is silent with respect to the colorant provided not being within the CIELab coordinates as required by claim 21. 
Gust teaches absorbent articles which have an image visible on a top surface (Col. 1, Lines 7-10). The image is produced by the application of an ink to a surface which is not on a body facing surface of the article in order to prevent irritation to the user and to maintain the aesthetic clarity of the ink (Col. 6, Lines 1-5). The ink may have any color required including primary colors of yellow, red and blue which provide a vivid visual signal (Col .6, Lines 23-40).
Larson teaches substrates having graphics applied thereon (Pg. 1, Paragraph [0002]). The graphics are described as being highly vibrant (Pg. 1, Paragraph [0011]). The vibrancy is equated to the color density of a dominant primary color including magenta, cyan and yellow wherein the color density is at least 0.5 (Pg. 6, Paragraph [0057]-[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the webs of Stone such that the colorants are formed from a primary color including red, blue and yellow, as taught by Gust, wherein these primary colors are vibrant with a color density of greater than 0.5 in order to impart vibrancy to the webs of Stone as taught by Larson. Furthermore, one of ordinary skill in the art would appreciate the high color density of these primary colors would result in a value on the CIELab color chart provided by X-Rite which are at the furthermost points of the chart such that the end points of the CIELab color chart include red, blue, yellow and green, which would be outside of the color coordinates required by claim 21.
Regarding claim 22, Stone teaches the webs as discussed above with respect to claim 1. As discussed above, one of the first and second layers includes a colorant (“wherein the printed portion is on the opposing second surface”).
Stone is silent with respect to the colorant provided not being within the CIELab coordinates as required by claim 22. 
Gust teaches absorbent articles which have an image visible on a top surface (Col. 1, Lines 7-10). The image is produced by the application of an ink to a surface which is not on a body facing surface of the article in order to prevent irritation to the user and to maintain the aesthetic clarity of the ink (Col. 6, Lines 1-5). The ink may have any color required including primary colors of yellow, red and blue which provide a vivid visual signal (Col .6, Lines 23-40).
Larson teaches substrates having graphics applied thereon (Pg. 1, Paragraph [0002]). The graphics are described as being highly vibrant (Pg. 1, Paragraph [0011]). The vibrancy is equated to the color density of a dominant primary color including magenta, cyan and yellow wherein the color density is at least 0.5 (Pg. 6, Paragraph [0057]-[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the webs of Stone such that the colorants are formed from a primary color including red, blue and yellow, as taught by Gust, wherein these primary colors are vibrant with a color density of greater than 0.5 in order to impart vibrancy to the webs of Stone as taught by Larson. Furthermore, one of ordinary skill in the art would appreciate the high color density of these primary colors would result in a value on the CIELab color chart provided by X-Rite which are at the furthermost points of the chart such that the end points of the CIELab color chart include red, blue, yellow and green, which would be outside of the color coordinates required by claim 22.

Response to Arguments
Applicant's arguments filed 5/26/2022 in the After-Final Response have been fully considered but they are not persuasive. Applicant’s arguments have been provided below along with the response provided in the Advisory Action dated 7/12/2022.
On pages 9-13, applicant argues that the references of Stone and Denti fail to teach the limitations of an overlapping textured zone and printed portion in addition to the printed portion comprising a P/C ratio of 3 or greater. Applicant argues these limitations are not met such that the references provide no way for the laminates to have an overlapping printed and textured zone as illustrated in figure 3 of the instant specification. Applicant further argues that the P/C ratio being a ratio of font height to center-to-center spacing is inventive and Stone only teaches center-to-center spacing for purposes of feel and not visibility. Additionally, the application of a colorant in Stone is based on a thickness rather than font height. Applicant further argues that Denti fails to teach the limitation regarding the P/C ratio as well such that there is no motivation to combine Stone with Denti in that the only link between the two is that they are both directed towards personal care articles and Denti fails to teach articles with a microtexture. 
With regards to applicant’s arguments concerning the limitation of “a portion of the textured zone and the printed portion overlap,” the examiner notes that the claim doesn’t preclude there being a complete overlap between the textured zone and the printed portion, only that a portion of the textured zone overlaps with the printed portion. The area other than “the portion” may or may not overlap with the printed portion such that the claim doesn’t require an area between the two portions which doesn’t overlap, which is what applicant appears to be showing in the provided figure 3. As such, the claim may be interpreted as the entire textured zone overlaps with the printed portion OR only some of the textured zone overlaps with the printed portion. Therefore, this limitation is taught by Stone as illustrated in figure 27 such that one of ordinary skill in the art can indicate that the textured zone overlaps with a printed portion of a feminine hygiene pad (Col. 23, Lines 14-35). As such, the examiner contends that Stone teaches the limitation of “a portion of the textured zone and the printed portion overlap.”
With regards to the limitation of the P/C ratio, the examiner recognizes arguments made by the applicant that the microtexture center-to-center spacing being used for adequate tactile impressions and the application of the colorant may vary in thickness to provide varying visual effects. However, the ratio is dependent on the sizing of the colorant applied and the center-to-center spacing of the microtextured elements as stated in the previous office action on page 4. Stone teaches optimizing or adjusting various aspects of the elements forming the microtextured surface, including center-to-center spacing, area density and a thinning of the elements, in order to provide both improved tactile feel, as indicated by the applicant, in addition to improving the visual impression given from the laminates (See Col. 7, Lines 20-42; Col. 8, Lines 9-30). In particular, although the laminates of Stone are taught to improve the feel of the articles to the touch, they also aim to improve the visual effects that are given off to the user. “For example, if the precursor web of the present invention is a two layer web wherein the top layer and the bottom layer each comprise a different colorant and therefore exhibit a different color, thinning allows the color of the bottom layer to become more visible when view the top surface of the colored web (Col. 7, Lines 22-27).” This is further illustrated in figure 27 which illustrates a female hygiene pad which includes a print which is able to be seen through a microtexture in a similar manner to that of applicant’s invention. As such, one of ordinary skill in the art would have optimized the elements of the microtexture, including thinning, area density and center-to-center spacing in order to improve the tactile and visible impressions given off by the laminates. 
With respect to the combination of Stone in further view of Denti, the examiner notes that both inventions are directed towards the same field of endeavor, being disposable absorbent articles, as indicated by the applicant above. However, Stone appreciates the application of a colorant to the laminates by a variety of means including inkjet printing, flexography, lithography, screen printing, letter press, stampography and the like (Col. 4, Lines 4-10). Additionally, Denti teaches a variety of overlapping techniques including letterpress, flexography, inkjet printing and others (Pg. 7, Paragraph [0081]). Furthermore, Denti teaches the articles as being provided with indicators having a size which is perceptible to the user and theses indicators may be in the form of words indicating levels of absorbency (See Previous office action, Pages 3-4). As such, the examiner contends that it would have been obvious to one of ordinary skill in the art to apply the colorants of Stone, which are taught to be applied to a two layer structure while being able to be viewed from the top surface, such that they take the shape of words which indicate levels of absorbency as taught by Denti. The examiner further notes that now the combination of Stone in view of Denti teaches the optimization of the elements of the microtexture and the sizing of the colorant in order to provide the user with the means to read the indicators. As such, it would have been obvious to one of ordinary skill in the art to optimize these features, and resultingly achieve a P/C ratio of greater than 3, in order to improve the tactile feel of the laminates, improve the visual impressions given off by the laminates and to allow the users to easily see the indicators for the products they use. 
Ultimately, the examiner contends that each of the limitations of the laminate of claim 1 is taught by the combination of Stone in view of Denti as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783